The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-20 have been examined.Claims 1 and 5 are allowable.
Claims 2-4 and 6-20 have been rejected.

Specification
The disclosure is objected to because of the following informalities:
The title is not descriptive of the claimed invention.
Appropriate correction is required.

Allowable Subject Matter
Claim 1 recites allowable subject matter.  Claim 8 recites novel subject matter while being rejected as indefinite.  Within each claim as a whole the examiner deems the novel limitation to be transmitting metadata generated during a backup operation to a remote storage without transmitting the copied production data.

IDS Note
The IDS submitted January 8, 2020 contains two citations of SharePoint 2007 User's Guide by Bates.  An abbreviated copy of this document is found in the parent case (a 10-page NPL document submitted 12/19/13).  But this document is a series of small 


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claims 2-4 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 line 5 recites "disables command".  This is unclear and should recite "disables a command" or "disables all commands" or something similar.  "Disables command" has improper grammar and an unclear scope.

Claim 4 line 3 recites the limitation "the requested data files".  This limitation lacks antecedent basis as receiving data file restoration requests does not provided a basis for any files themselves.

Claim 6 lines 2-3 should read "checking, with the multiple computers, whether the storage metadata complies with at least one service level agreement 

Clam 7 lines 2-3 are indefinite for the same reason as described above for claim 6.

Claim 8 lines 15-16 should read "a remote administration server at the remote metadata storage 

Claim 9 line 2 recites the limitation "the local administration server".  This limitation lacks antecedent basis.

Claim 9 line 4 is indefinite for the same reason as claim 2.

Claim 11 line 3 is indefinite for the same reason as claim 4.

Claim 13 line 3 is indefinite for the same reason as claim 6.

Claim 14 lines 2-3 are indefinite for the same reason as claim 7.

Claim 15 lines 15-16 recites the limitation "their respective secure data locations".  This limitation lacks antecedent basis and should just read "respective secure data locations" or "respective secure data locations associated with each storage metadata".

Claim 15, the last two lines recite "the respective secure data locations store the storage metadata for the first production data site or the second product data site."  Earlier lines in the claim recite "a first customer having a first production data site", "receiving first storage metadata from the first customer", "storing the first storage metadata and the second storage metadata in their respective secure data locations."  It is unclear what is being added by the last two lines of the claim that is not recited earlier in the claim.  It is also unclear how storing data for a first production data site differs from storing data for a customer having a first production data site.

Claim Rejections - 35 USC § 102(a)(1)

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 15, 16 and 18-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Mu (2010/0114833).

As per claim 15, Mu ('833) discloses a method of managing metadata for a first customer having a first production data site and a first data storage facility and a second customer, different from the first customer, having a second production data site and a second data storage facility (paragraph 48, backup clients are clients in different corporate offices; paragraphs 63-68each client is a computer producing data to be backed up from storage), the method comprising:
	receiving first storage metadata from the first customer, the first storage metadata including storage metadata generated as a result of a first data backup operation in which first backup data is stored at the first data storage facility (Figure 1a step 1, the backup client sends a list of fingerprints of data blocks for backup; the fingerprints are generated as a result of the backup client performing a remote backup); 
	generating, based on the received first storage metadata, a first data structure comprising first metadata restoration information (Figure 1a step 2, a list of missing data blocks for backup client to send is created); 
	receiving second storage metadata from the second customer, the second storage metadata generated as a result of a second data backup operation in which second backup data is stored at the second data storage facility (Figure 1a step 1, the backup client sends a list of fingerprints of data blocks for backup; the fingerprints are generated as a result of the backup client performing a remote backup; paragraph 48 
	generating, based on the received second storage metadata, a second data structure comprising second metadata restoration information (Figure 1a step 2, a list of missing data blocks for backup client to send is created); and 

	storing the first storage metadata and the second storage metadata in their respective secure data locations (Figure 1a, the backup server stores fingerprints and associated block and file pointers),
	wherein the respective secure data locations are at geographical locations that are remotely located from the first data storage facility and the second data storage facility (Figure 1 shows that clients are remotely connected via a network), and
	wherein the respective secure data locations store the storage metadata for the first production data site or the second production data site (paragraph 48, backup storage is provided to multiple clients; this would result in separate storage blocks because their data is not identical).

As per claim 16, Mu ('833) discloses the method of claim 15, wherein the first data storage facility and the second data storage facility are remotely located from each other (paragraphs 63-64).

As per claim 18, Mu ('833) discloses the method of claim 15,

	wherein neither the first storage metadata nor the second storage metadata include the first backup data or the second backup data respectively (paragraph 42, the fingerprint data may be a hash identifier and is not the data itself).

As per claim 19, Mu ('833) discloses the method of claim 15, wherein the first and second customers are two distinct corporate entities (paragraphs 48 and 63-64).

As per claim 20, Mu ('833) discloses the method of claim 15, further comprising:
	receiving a data recovery request from the first customer (Figure 4, the client sends a data request);
	retrieving the first storage metadata using the first data structure (Figure 4, the backup server is sent an indication of the fingerprints for which corresponding data blocks should be received, Figure 1b shows the table that the backup server utilizes to correlate a requested fingerprint with its data block); and
	making available the retrieved first storage metadata to the first customer (Figure 1a, a list of data blocks is sent to the client, this is part of the fingerprint metadata table stored in the backup server).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mu ('833).

Mu ('833) discloses the method of claim 15. Mu ('833) does not expressly disclose the method wherein the secure data location for the first storage metadata is available using a username/password based authentication scheme and wherein the secure data location for the second storage metadata is available using a digital certificate based authentication scheme.

The examiner takes official notice that it is well known in the art to authenticate users of a network service using a username/password and using a digital certificate scheme (see, for example, other references in the case file which discuss such concepts)..




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gokhale teaches a data migration of privileged information in which the operation is monitored by employees who do not possess access privileges to the information.  Wikipedia's HTTP Cookie teaches information about using cookies to authenticate a user and determine whether the user is logged in.



Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571)272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:30PM (PST/PDT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114